Title: From Thomas Jefferson to Andrew Ellicott, 15 September 1791
From: Jefferson, Thomas
To: Ellicott, Andrew



Sir
Monticello Sep. 15. 1791.

Having been struck with the conduct of the boy (Billy) who attends at Mr. Shuter’s, I mentioned it to Mr. Madison who added to mine his own opinion and knolege of him, and as I wanted a house servant, he said he thought it possible that it might be worth my while to give what it would be worth Mr. Shuter’s while to take for him. Having turned the subject in my mind since, I have concluded to ask your aid in the matter, as you are on the spot. If Mr. Shuter would part with the boy, and the latter would be willing to go and live with me in Philadelphia I would willingly give Mr. Shuter fifty dollars a year for him. This mode would suit me best. But if he will not do this, and will let me have him, paying the same hire in advance all at once, at the delivery of the boy, I would agree to do even this tho it would not be convenient, and it would throw on me the risk of his life &c. I should mean to clothe him in addition. Will you be so good as to try this negociation for me, not letting Mr. Shuter know who it is for, till the matter is agreed, because I would not excite a suspicion in him that I wish to withdraw a servant from him or any body, of which I am incapable; and because it might raise his terms. If he shall be found willing it will be necessary to obtain the consent of the boy. To serve where he may fit himself for the best places, and in such a town as Philadelphia where new  prospects and chances of doing something for himself may open upon him, may be inducements for him. And thus the interests of all the three parties may be promoted. If the matter is agreed I would take him along with me when I return. Pardon my troubling you with this affair, which I would not have done but that you are in the house and can find apt occasions of opening the matter in some of your daily conversations with Mr. Shuter.—I am with great esteem, Sir Your most obedt. humble servt.,

Th: Jefferson

